Citation Nr: 0328767	
Decision Date: 10/23/03    Archive Date: 11/03/03	

DOCKET NO.  00-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for fracture of 
the left tibia and fibula with traumatic arthritis of the 
left knee, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for traumatic 
osteoarthritis of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to assignment of a higher rating for 
instability, left knee associated with fracture of the left 
tibia and fibula with traumatic arthritis of the left knee, 
currently rated as 20 percent disabling.

4.  Entitlement to assignment of a higher rating for 
instability, right knee associated with traumatic 
osteoarthritis of the right knee, currently rated as 20 
percent disabling.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1972. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  A notice of disagreement was received in April 2000, a 
statement of the case was issued in June 2000, and 
substantive appeal was received in July 2000.  The veteran 
testified at a Board hearing at the RO in August 2002.  In 
October 2002 and March 2003, the Board undertook development 
of the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2003).

In June 2003, the Board remanded this case to the RO for 
additional development.  In a July 2003 rating determination, 
service connection for instability of the left knee was 
granted with an evaluation of 20 percent.  Service connection 
for instability of the right knee was also granted with an 
evaluation of 20 percent.  The Board finds that these grants 
of service connection effectively arose from the veteran's 
claims for increased ratings for the already service-
connected fracture of the left tibia and fibula with 
traumatic arthritis of the left knee and the service-
connected traumatic osteoarthritis of the right knee.  
Accordingly, the Board finds that the instability issues are 
also effectively in appellate status. 


FINDINGS OF FACT

1.  The veteran's service-connected left tibia and fibula 
disorder with traumatic arthritis of the left knee is 
manifested by complaints of pain, with clinical evidence of 
arthritis, moderate recurrent subluxation or lateral 
instability, and limitation of extension to 25 degrees.  The 
residuals of the veteran's service-connected disorder does 
not include severe recurrent subluxation or lateral 
instability, limitation of flexion to 15 degrees, or 
limitation of extension to 30 degrees.

2.  The veteran's service-connected right knee disorder is 
manifested by complaints of pain, with clinical evidence of 
arthritis, and moderate recurrent subluxation or lateral 
instability.  Severe recurrent subluxation or lateral 
instability, limitation of flexion to 30 degrees, or 
extension limited to 15 degrees have not been demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent (but no 
higher) for a fracture of the left tibia and fibula with 
traumatic arthritis of the left knee, have been met, 
effective from January 6, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5003, 5010, 5258, 5260, 5261 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic osteoarthritis of the right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 
5010, 5258, 5260, 5261 (2003).

3.  The criteria for entitlement to assignment of a rating in 
excess of 20 percent for instability, left knee associated 
with fracture of the left tibia and fibula with traumatic 
arthritis of the left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Code 5257 (2003).

4.  The criteria for entitlement to assignment of a rating in 
excess of 20 percent for instability, right knee associated 
with traumatic osteoarthritis of the right knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5257 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On VA examination in October 1996, the veteran was diagnosed 
with a status post fracture of the left knee, left tibia and 
left ankle ligamentous strain.  Traumatic changes of the left 
medial meniscus with derangement of the left knee and 
ligamentous disruption of the left ankle were also indicated.

A report of VA examination in June 1998 shows that although 
the veteran voiced subjective complaints of a sense of 
instability, no instability of either knee was noted on 
clinical examination. 

In August 1998, the RO successfully attempted to obtain 
additional medical records pertinent to the veteran's 
disorders.  Additional medical records were obtained 
indicating sporadic treatment of the veteran's bilateral knee 
disorder.  On VA examination in June 1999, it was reported 
that in 1970, the veteran was crossing the road on a military 
base and was hit with a car that resulted in a fracture to 
the mid-left femur with multiple fractures to the left 
tibia/fibula.  Examination of the left knee revealed that the 
veteran could flex the left knee to 110 degrees.  He had full 
extension to 0 degrees.  The right knee actively could flex 
to 135 degrees.  Extension was to 0 degrees.  Muscle atrophy 
was indicated.  Both knees showed negative Lachman's and 
negative McMurray's tests.  Osteoarthritis of the left knee 
was also noted.  The diagnosis indicated mild limitation of 
the range of motion of the left knee with flexion.  Full 
range of motion of the right knee was indicated.  The 
examiner concluded that the veteran's right knee disorder had 
been caused by the service-connected left knee disorder.

Outpatient treatment records obtained during this time 
continue to note treatment for the veteran's service-
connected disorders.  In August 2001, the veteran indicated 
that he had to stop physical therapy (heat pads) secondary to 
poor circulation in his legs.  The veteran noted limitation 
of motion secondary to pain.  Arthroscopic surgery in the 
left knee was performed in June 2001.

At a hearing held before the undersigned in August 2002, the 
veteran noted his difficulties associated with the bilateral 
knee disorder.  He indicated a lot of pain with some 
instability.  He also noted that occasionally the knee would 
go out on him.  It was indicated that the veteran worked in 
the automotive industry and that he put a lot of stress on 
his knee, jumping in and out of trucks.  The veteran also 
indicates that since 1995 his condition has become 
progressively more severe.  The use of a brace was indicated.  
It was also noted that he could not walk more than 20 minutes 
without the use of a brace, without sitting down.  Swelling 
in the knees was also indicated.

Additional outpatient treatment records obtained by the RO 
continued to note treatment for the veteran's service-
connected disorders.  In a January 2003 evaluation, it was 
noted the veteran's chief complaint was with his femur, knee, 
and tibia/fibula secondary to pain from the old fracture.  On 
examination, it was noted the veteran's posture appeared 
normal.  However, the gait was abnormal.  The veteran had an 
antalgic gait that was secondary to knee pain and shortening 
of the left lower extremities secondary to trauma.  Gait 
unsteadiness was reported with occasional falls requiring the 
use of aids to mobility, including a knee brace, a left long-
legged brace and a cane or crutches.  He denied the use of 
corrective shoes.

Physical examination revealed that the veteran was observed 
to have left knee pain with complaints of motion restriction 
for the lower extremities.  Evident shortening of the left 
leg was also noted.  Tenderness to palpation over the right 
knee was also indicated.  Examination of the right knee 
showed a range of motion with flexion from 0 to 110 degrees 
(0 to 140 degrees being normal).  The left knee had a flexion 
between 0 and 80 degrees.  The right knee extension was from 
0 to negative 10 degrees and the left knee was from 0 to 
negative 25 degrees.  With regard to the extension, it was 
indicated that this meant that the veteran lacked 10 degrees 
of being able to fully extend his knee on the right side, and 
he lacked 25 degrees of full extension of the left knee, to 
what appeared to be a fixed contracture.  The evaluated 
impression was of a left femur status post open compound 
fracture with femoral bone shortening, left knee degenerative 
joint disease, left tibia and fibula, status post fracture, 
and a right knee diagnosis of degenerative joint disease.  It 
was indicated that the service-connected injuries to the left 
lower extremity had secondarily contributed to the premature 
degeneration of the right knee.

In March 2003, the Board sought additional medical evidence 
in support of the veteran's case.  An addendum to the January 
2003 evaluation was obtained in March 2003.  It was indicated 
that the veteran had difficulty rising from a chair and 
ambulating.  It was indicated the veteran reported that he 
had frequently stopped and could not walk without rest.  In 
regard to the question as to any current subluxation or 
lateral instability of either knee, it was indicated that 
testing could be interpreted to mean that the veteran had 
moderate instability of the knees.

In June 2003, the Board remanded this case to the RO in order 
to address the recent invalidation of 38 C.F.R. § 19.9(a)(2), 
by the United States Court of Appeals for the Federal 
Circuit.  This will be discussed below.     

In June 2003, the veteran stated that he had been prevented 
from working since April 2003.  He requested convalescent 
until his scheduled return to work in June 2003.

In July 2003, service connection was granted for bilateral 
knee instability, effective from January 6, 2003 (the date of 
VA examination).  The veteran was granted a 20 percent 
evaluation for both knees under Code 5257.  The veteran was 
notified of this determination that month.  In a July 2003 
Report of Contact, the veteran informed the RO that he had 
received the most recent supplemental statement of the case 
and indicated that he had no additional information to submit 
at this time.  Additional outpatient treatment records were 
obtained indicating continued treatment for the disorders at 
issue.  On VA examination in August 2003, regarding a 
disorder not at issue before the Board at this time, 
continued difficulties with the bilateral knee and 
tibia/fibula disorder was indicated.  Written argument 
submitted by the veteran's representative in August 2003.  It 
was indicated that neither the veteran nor his representative 
had any additional argument or evidence to submit.

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As noted above, in October 2002 and March 2003, the Board 
undertook development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002) to meet the requirements of the VCAA.  In 
June 2003, the Board remanded this case to the RO in order to 
address the recent invalidation of 38 C.F.R. § 19.9(a)(2) by 
the United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  This case has been fully 
reviewed by the RO.       

Additionally, the Board notes that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the Federal Circuit 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one-year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one-year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  In this case the 
veteran has been provided more than one year to respond to 
the request of the VA information in support of his case.  
Further, both he and his representative have either directly 
or indirectly responded to the many requests for information 
and have indicated that they have no additional evidence or 
argument to submit.  Therefore, further delay in the 
adjudication of this case is not warranted.  Specifically, in 
written argument submitted by the veteran's representative in 
August 2003, and within a Report of Contact between the RO 
and the veteran dated July 2003, the veteran stated that he 
had no additional information to submit at this time.  
Accordingly, further delay in the adjudication of the case is 
not warranted.

A review of the claims folder finds that there has been 
compliance with the provisions set forth in the new and 
regulation.  The record in this case includes multiple 
examination reports, outpatient treatment records, clinical 
records, private records, and the veteran's testimony.  
Significantly, no additional pertinent evidence has been 
identified by claimant as relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Specifically, the Board 
finds that the addendum obtained by the RO in March 2003 
meets the requirements of the Board's request for information 
in March 2003.  Moreover, in multiple letters between the RO 
and the veteran, the supplemental statement of the case issue 
in July 2003, and within the veteran's testimony, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board has specifically considered the issue of whether it 
must return this case once again to the RO in light of the 
August 2003 VA examination report in order for an additional 
supplemental statement of the case to be issued.  However, 
the August 2003 VA examination report addresses the veteran's 
arteries and veins, not the disorders at issue before the 
Board at this time.  While reference is made to the disorders 
at issue before the Board at this time, the Board finds that 
the VA examination report of August 2003 is not particularly 
pertinent to the specific issues before the Board at this 
time.  Accordingly, the Board finds that an additional 
supplemental statement of the case, in light of the July 2003 
supplemental statement of the case, is clearly not warranted.  

The Court has concluded that the VCAA is not applicable where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his or her claim and that 
no additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").   

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The VA has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  
Accordingly, the Board will proceed with the adjudication of 
the appellant's claims. 

III.  Analysis

Regarding the veteran's left tibia and fibula disorder with 
traumatic arthritis of the left knee, currently evaluated as 
20 percent disabling, disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average industrial impairment.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
Diagnostic Code 5258 provides a 20 percent evaluation when 
knee cartilage is semilunar, dislocated, with frequent 
episodes of "locking," pain, and a fusion into the joint is 
found.  The veteran is currently receiving a 20 percent 
evaluation for this disorder, the highest evaluation under 
5258.  Limitation of flexion to 15 degrees warrants a 
30 percent evaluation under Diagnostic Code 5260 and 
limitation of extension to 20 degrees warrants a 30 percent 
evaluation under Diagnostic Code 5261.  Ankylosis of the knee 
(which is not indicated in this case) warrants a 30 percent 
evaluation under Diagnostic Code 5156 when the ankylosis is 
favorable or in slight flexion between 0 degrees and 10 
degrees.  A severe impairment of the knee with recurrent 
subluxation or lateral instability warrants a 30 percent 
evaluation under Diagnostic Code 5257.  

Based on the VA examination of January 6, 2003, the Board 
finds a 30 percent disability evaluation is in order for the 
left knee under Diagnostic Code 5261 for an extension limited 
to 25 degrees in this knee (as reported within page two of 
the January 2003 medical report), going beyond the 
requirements of 20 degrees, but not meeting the requirements 
of a 40 percent evaluation (which would require extension 
limited to 30 degrees).  Overall, the VA evaluation of 
January 2003 is entitled to great probative weight as it is 
the most comprehensive evaluation of both the subjective 
complaints and objective manifestations of the bilateral knee 
disorder of record.  In this regard, the Board must find that 
without consideration of the veteran's complaints of pain, 
the 30 percent evaluation could not be justified based on the 
objective medical evidence of record.  No other Diagnostic 
Code provides the veteran more than a 30 percent evaluation 
for his left knee. 

As already noted, the RO has assigned separate ratings under 
Diagnostic Codes 5257 and 5003 for limitation of motion and 
for instability.  In this case, the veteran is receiving a 20 
percent evaluation for instability of the left knee 
associated with a fracture left tibia and fibula with 
traumatic arthritis of the left knee, and (pursuant to this 
Board decision) a 30 percent evaluation for a fractured left 
tibia and fibula with traumatic arthritis of the left knee.  
The Board has reviewed the schedule for rating 
musculoskeletal systems and has found no basis to award the 
veteran a higher disability evaluation for either left knee 
service-connected disability.  There is no showing of 
limitation of motion, even when additional functional loss is 
considered, to warrant a rating in excess of 30 percent.  
Moreover, the evidence shows moderate lateral instability, 
warranting a 20 percent evaluation under Code 5257.  In this 
regard, the Board points to a March 2003 opinion to the 
effect that the instability is moderate in the knees.  There 
is no persuasive evidence suggesting severe recurrent 
subluxation or lateral instability.  The Board therefore 
finds that the current 20 percent rating for the left knee 
based on instability is proper and that a higher rating for 
instability of the left knee is not warranted.  It also 
appears that the first medical evidence of instability was 
the January 6, 2003, VA examination.  Accordingly, it does 
not appear that a separate rating was warranted prior to that 
time. 

Regarding the veteran's service-connected right knee 
disorder, the January 6, 2003, VA examination also showed no 
more than moderate instability, and there is therefore no 
basis for assignment of a rating in excess of 20 percent 
under Code 5257 for instability of the right knee.   

With regard to the 10 per cent rating for osteoarthritis of 
the right knee, the preponderance of the evidence is also 
against a higher rating.  While limitation of motion of the 
right knee is indicated, the Board finds no basis to conclude 
that the veteran's extension is limited to 15 degrees (the 
basis of a 20 percent evaluation under Diagnostic Code 5261) 
or that limitation of flexion of the right knee is limited to 
30 degrees (the basis for a 20 percent evaluation under 
Diagnostic Code 5260.  The Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, but according to 
a March 2003 VA examination addendum, the reported ranges of 
motions are the points at which pain was elicited.  There is 
no persuasive evidence that there is otherwise additional 
functional loss due to pain, fatigue, weakness or 
incoordination to warrant a rating in excess of 10 percent 
for limitation of motion of the right knee.  

The Board recognizes that the veteran has noted numerous 
difficulties associated with his service-connected 
conditions.  However, these difficulties have provided the 
basis to award the veteran separate disability evaluations 
for his knees based on limitation of motion and also based on 
instability.  After reviewing the evidence, the Board 
concludes that a 30 percent rating is warranted for fracture 
of the left tibia and fibula with traumatic arthritis of the 
left knee, a separate 20 percent rating is warranted for 
instability of the left knee, a 10 percent rating is 
warranted for osteoarthritis of the right knee, and a 
separate 20 percent rating is warranted for instability of 
the right knee.  The preponderance of the evidence is against 
any higher ratings for these disabilities at this time. 




ORDER

Entitlement to a 30 percent rating (but no higher) for 
service-connected fracture of the left tibia and fibula with 
traumatic arthritis of the left knee, effective January 6, 
2003, is warranted.  To this extent, the appeal is granted. 

Entitlement to a rating in excess of 10 percent for traumatic 
osteoarthritis of the right knee is not warranted.  
Entitlement to a rating in excess of 20 percent for 
instability, left knee associated with fracture of the left 
tibia and fibula with traumatic arthritis of the left knee, 
is not warranted.  Entitlement to a rating in excess of 20 
percent for instability, right knee associated with traumatic 
osteoarthritis of the right knee, is not warranted.  To this 
extent, the appeal is denied.



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

